DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Halsne on 06/02/2021.

The application has been amended as follows: 

In claim 16, lines 3-4, the limitation “a sensor arrangement comprising at least one sensor on the catheter for generating an image with the catheter, the sensor arrangement comprising” has been replaced by the limitation:
“an imaging arrangement on the catheter for generating an image with the catheter;
 a sensor arrangement comprising”.
In claim 16, line 18, the limitation “the at least one sensor on the catheter for generating an image” has been replaced by “the imaging arrangement”
In claim 16, line 25, the limitation “the at least one sensor on the catheter for generating an image” has been replaced by “the imaging arrangement”.

In claim 17, line 3, the limitation “the sensor arrangement from” has been replaced with “the imaging arrangement based on”.


In claim 20, lines 3-4, the limitation “the same distinct image feature” has been replaced by the limitation: “a same image feature”.

In claim 23, lines 1-2, “an imaging system, the imaging system further comprising” has been replaced with “a medical imaging system, the medical imaging system further comprising”.
In claim 23, line 2, the limitation “a sensor arrangement” has been replaced by “an imaging arrangement”. 
In claim 23, line 3, the limitation “,the sensor arrangement comprising” has been replaced with “; a sensor arrangement comprising”.
In claim 23, line 16, the limitation “the at least one sensor on the tool for generating an image with the tool” has been replaced with “the imaging arrangement”.

In claim 24, line 2, the limitation “the size” has been replaced with “a size”
In claim 24, line 3, the limitation “sensor arrangement” has been replaced with “imaging arrangement”.

In claim 25, line 1, the limitation “a distinct image feature” has been replaced with “an image feature”.
In claim 26, line 3, the limitation “the same distinct image feature” has been replaced : “the same image feature”.

In claim 29, line 1, the limitation “an interventional tool comprising” has been replaced with “a medical imaging interventional tool comprising”.
In claim 29, line 2, the limitation “a sensor arrangement” has been replaced with “an imaging arrangement”.
In claim 29, line 3, the limitation “generating an image, the sensor arrangement” has been replaced with “generating an image; a sensor arrangement”.
In claim 29, line 15, the limitation “and the at least one sensor on the tool for generating an image” is replaced with “and the imaging arrangement”

In claim 30, lines 1-2, “a interventional tool” has been replaced with a medical imaging interventional tool”.
In claim 30, line 3, the limitation “the interventional tool” has been replaced with “the medical imaging interventional tool”.
In claim 30, line 7, the limitation “the tool” has been replaced with “the medical imaging interventional tool”.


Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/12/2018 has been entered and fully considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 16-30 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 02/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/05/2021 is withdrawn.  Claims 29 and 30, directed to an interventional tool with position sensors are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, 23, 29, and 30, the prior art fails to anticipate, and/or render obvious either solely or in combination: “determine a translation speed (S) of the catheter from the set distance and the difference between the first point in time and the second point in time; wherein the processing arrangement is adapted to identify the reference location by matching the processed first sensor signal to the processed second sensor signal; and wherein either: the first sensor and the second sensor are respective first and second ultrasound transducer arrays, the at least one sensor on the catheter for generating an image comprises the first sensor and/or the second sensor, and the processing arrangement is adapted to identify the reference location by matching a first ultrasound image generated from the first sensor signal to a second ultrasound image generated from the second sensor signal; or: the first sensor and the second sensor are respective first and second pressure sensors, the at least one sensor on the catheter for generating an image comprises an 32015P01467WOUS ultrasound transducer array, and the processing arrangement is adapted to identify the reference location by matching a pressure profile obtained from the processed first sensor signal to a pressure profile obtained from the processed second sensor signal..
Claims 17-22, and 24-28 depend upon independent claims 16 and 23 and are considered to by allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793